Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 7-8, 10, 12, 14, 16 -18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung et al., US 2019/0165061.
Jung et al. shows the invention as claimed including a display device, comprising:
A first electrode 211;
A pixel defining layer on the first electrode, the pixel defining layer having a pixel opening that exposes the first electrode (see fig. 5);
An emission layer 212 in the pixel opening and on the first electrode;
A second electrode 213 on the emission layer;
A first refractive layer 420 on the second electrode and being an organic refractive layer;
A second refractive layer 450 on the first refractive layer and being an organic refractive layer, the second refractive layer having a first refractive index and having a first opening that overlaps the pixel opening; and
A third refractive layer 470 on the second refractive layer, the third refractive layer having a second refractive index greater than the first refractive index.
Regarding dependent claim 3, note that the inclination angle of a sidewall of the second refractive layer with respect to an upper surface of the first refractive layer is an acute angle (see, for example, fig. 3).
Concerning dependent claim 4, note that the second refractive layer comprises a plurality of refractive patterns (see fig. 3).
Regarding dependent claim 5, note that when giving the claim its broadest reasonable interpretation the second refractive layer comprises:  a first refractive pattern having the first opening; and a second refractive pattern around the first refractive pattern and above the first pattern and having a second opening greater than the first opening.
With respect to dependent claim 7, note that the second refractive pattern is greater in width than the first refractive pattern.
Additionally, and regarding dependent claim 8, note that when giving the claim its broadest reasonable interpretation the second refractive layer further comprises a third refractive pattern around the second refractive pattern and having a third opening greater in area than the second opening (see fig. 3).
Concerning dependent claim 10, the first refractive layer overlaps the second electrode.
Regarding dependent claim 12, the third refractive layer overlaps the first refractive layer.
	With respect to dependent claim 14, the device further comprises:  an insulation layer between the second electrode and the first refractive layer that is an inorganic layer (see, for example, layer 410).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2, 6, 9, 11, 15, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al., US 2019/0165061.
Jung et al. is applied as above but does not expressly disclose the formation of hydrophobic and hydrophilic layers, the particular shape and dimension of the second refractive pattern, and the first and third refractive layer being planarized. 
Regarding the formation of hydrophobic and hydrophilic layers, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to determine through routine experimentation the optimum characteristics of the insulation and refractive layers, for example, to form the organic refractive layers of hydrophobic materials in order to protect the layers and the device from water damage and such limitation would not lend patentability to the instant invention absent a showing of unexpected results.
With respect to the particular shape and dimension of the various layers, the configuration of the claimed layers is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed layers are significant. Additionally, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding the first and third refractive layers being planarized, official notice is taken that it would have been obvious to one of ordinary skill in the art at the time the inventio was filed to planarize the layers in order to ensure adequate coverage of overlying deposited layers, for example.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A BOOTH whose telephone number is (571)272-1668. The examiner can normally be reached Monday to Friday, 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A BOOTH/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        



November 19, 2022